
	

116 S2102 IS: Turn the Tide Act
U.S. Senate
2019-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2102
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2019
			Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To provide funding for programs and activities under the SUPPORT for Patients and Communities Act.
	
	
		1.Short title
 This Act may be cited as the Turn the Tide Act.
		2.Controlled substance provisions of the SUPPORT for Patients and Communities Act
 (a)Grants To enhance access to substance use disorder treatmentSection 3203(b) of the Substance Use-Disorder Prevention that Promotes Opioid Recovery and Treatment for Patients and Communities Act (Public Law 115–271) is amended to read as follows:
				
 (b)AppropriationsFor grants under subsection (a), there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, $4,000,000 for each of fiscal years 2020 through 2023..
 (b)Access to increased drug disposalSection 3260 of the Substance Use-Disorder Prevention that Promotes Opioid Recovery and Treatment for Patients and Communities Act (Public Law 115–271) is amended to read as follows:
				
 3260.AppropriationsTo carry out this chapter, there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, such sums as may be necessary for each fiscal year..
			3.Public Health provisions of the SUPPORT for Patients and Communities Act
 (a)First responder trainingSection 546(h) of the Public Health Service Act (42 U.S.C. 290ee–1(h)) is amended to read as follows:
				
 (h)AppropriationsTo carry out this section, there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, $36,000,000 for each of fiscal years 2020 through 2023..
 (b)Public health laboratories pilot programSection 7011(d) of the Substance Use-Disorder Prevention that Promotes Opioid Recovery and Treatment for Patients and Communities Act (Public Law 115–271) is amended to read as follows:
				
 (d)AppropriationsTo carry out this section, there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, $15,000,000 for each of fiscal years 2020 through 2023..
 (c)National recovery housing best practicesSection 550(g) of the Public Health Service Act (42 U.S.C. 290ee–5(g)) is amended to read as follows:
				
 (g)AppropriationsTo carry out this section, there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, $3,000,000 for the period of fiscal years 2020 through 2021..
 (d)Model training programs for substance use disorder patient recordsSection 7053(e) of the Substance Use-Disorder Prevention that Promotes Opioid Recovery and Treatment for Patients and Communities Act (Public Law 115–271) is amended to read as follows:
				
 (e)AppropriationsTo carry out this section, there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated—
 (1)$4,000,000 for fiscal years 2020;
 (2)$2,000,000 for each of fiscal year 2021; and (3)$1,000,000 for each of fiscal years 2022 and 2023..
 (e)Residential treatment programs for pregnant and postpartum womenSection 508(s) of the Public Health Service Act (42 U.S.C. 290bb–1(s)) is amended by striking the first sentence and inserting the following: To carry out this section, there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, $29,931,000 for each of fiscal years 2020 through 2023..
 (f)Prenatal and postnatal healthSection 317L(d) of the Public Health Service Act (42 U.S.C. 247b–13(d)) is amended to read as follows:
				
 (d)AppropriationsTo carry out this section, there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, such sums as may be necessary for each of fiscal years 2020 through 2023..
 (g)Program for education and training in pain careSection 759(e) of the Public Health Service Act (42 U.S.C. 294i(e)) is amended to read as follows:  (e)AppropriationsTo carry out this section, there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, such sums as may be necessary for each of fiscal years 2020 through 2023. Amounts appropriated under this subsection shall remain available until expended..
 (h)Mental and behavioral health education and training grantsSection 756(f) of the Public Health Service Act (42 U.S.C. 294e–1(f)) is amended to read as follows:
				
 (f)AppropriationsTo carry out this section, there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, $50,000,000 for each of fiscal years 2020 through 2023..
 (i)Coordination and continuation of care for drug overdose patientsSection 7081(f) of the Substance Use-Disorder Prevention that Promotes Opioid Recovery and Treatment for Patients and Communities Act (Public Law 115–271) is amended to read as follows:
				
 (f)AppropriationsTo carry out this section, there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, $10,000,000 for each of fiscal years 2020 through 2023..
 (j)Emergency department alternatives to opioids demonstration programSection 7091(g) of the Substance Use-Disorder Prevention that Promotes Opioid Recovery and Treatment for Patients and Communities Act (Public Law 115–271) is amended to read as follows:
				
 (g)AppropriationsTo carry out this section, there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, $10,000,000 for each of fiscal years 2020 through 2023..
 (k)Regional centers of excellence in substance use disorder educationSection 551(f) of the Public Health Service Act (42 U.S.C. 290ee–6(f)) is amended to read as follows:
				
 (f)AppropriationsTo carry out this section, there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, $4,000,000 for each of fiscal years 2020 through 2023..
 (l)Youth prevention and recoverySection 7102(c)(9) of the Substance Use-Disorder Prevention that Promotes Opioid Recovery and Treatment for Patients and Communities Act (Public Law 115–271) is amended to read as follows:
				
 (9)AppropriationsTo carry out this subsection, there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, $10,000,000 for each of fiscal years 2020 through 2023..
 (m)Comprehensive opioid recovery centersSection 552(j) of the Public Health Service Act (42 U.S.C. 290ee–7(j)) is amended to read as follows:
				
 (j)AppropriationsTo carry out this section, there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, $10,000,000 for each of fiscal years 2020 through 2023..
 (n)CDC surveillance and data collectionSection 7131(e) of the Substance Use-Disorder Prevention that Promotes Opioid Recovery and Treatment for Patients and Communities Act (Public Law 115–271) is amended to read as follows:
				
 (e)AppropriationsTo carry out this section, there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, $2,000,000 for each of fiscal years 2020 through 2023..
 (o)National child traumatic stress initiativeSection 582(j) of the Public Health Service Act (42 U.S.C. 290hh–1(j)) is amended to read as follows:
				
 (j)AppropriationsTo carry out this section, there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, $63,887,000 for each of fiscal years 2020 through 2023..
 (p)Trauma support services and mental health careSection 7134(l) of the Substance Use-Disorder Prevention that Promotes Opioid Recovery and Treatment for Patients and Communities Act (Public Law 115–271) is amended to read as follows:
				
 (l)AppropriationsTo carry out this section, there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, $50,000,000 for each of fiscal years 2020 through 2023..
			(q)Surveillance and education regarding infections associated with illicit drug use and other risk
 factorsSection 317N(d) of the Public Health Service Act (42 U.S.C. 247b–15(d)) is amended to read as follows:
				
 (d)AppropriationsTo carry out this section, there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, $40,000,000 for each of fiscal years 2020 through 2023..
 (r)Building communities of recoverySection 547(f) of the Public Health Service Act (42 U.S.C. 290ee–2(f)) is amended to read as follows:
				
 (f)AppropriationsTo carry out this section, there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, $5,000,000 for each of fiscal years 2020 through 2023..
 (s)Peer support technical assistance centerSection 547A(e) of the Public Health Service Act (42 U.S.C. 290ee–2a(e)) is amended to read as follows:
				
 (e)AppropriationsTo carry out this section, there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, $1,000,000 for each of fiscal years 2020 through 2023..
 (t)Preventing overdoses of controlled substancesSection 392A(d) of the Public Health Service Act (42 U.S.C. 280b–1(d)) is amended to read as follows:
				
 (d)AppropriationsTo carry out this section, there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, $496,000,000 for each of fiscal years 2020 through 2023..
 (u)Career ActSection 7183(k) of the Substance Use-Disorder Prevention that Promotes Opioid Recovery and Treatment for Patients and Communities Act (Public Law 115–271) is amended to read as follows:
				
 (k)AppropriationsTo carry out this section, there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, $5,000,000 for each of fiscal years 2020 through 2023..
			4.Housing and department of justice provisions of the SUPPORT for Patients and Communities Act
 (a)Assistance To help individuals in recovery from substance use disorder become stably housedSection 8071(a) of the Substance Use-Disorder Prevention that Promotes Opioid Recovery and Treatment for Patients and Communities Act (Public Law 115–271) is amended by inserting , and there are appropriated, out of any monies in the Treasury not otherwise appropriated, after appropriated under this section.
 (b)Building capacity for family-Focused residential treatmentSection 8083(c) of the Substance Use-Disorder Prevention that Promotes Opioid Recovery and Treatment for Patients and Communities Act (Public Law 115–271) is amended to read as follows:
				
 (c)AppropriationsTo carry out this section, there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, $20,000,000 for fiscal years 2020, which shall remain available through fiscal year 2023..
 (c)Comprehensive Opioid Abuse Grant ProgramSection 1001(a)(27) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)(27)) is amended to read as follows:
				
 (27)To carry out part LL, there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, $500,000,000 for each of fiscal years 2020 through 2023.
					.
 (d)Office of National Drug Control PolicySection 714 of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1711) is amended to read as follows:
				
 714.Authorization of appropriations; appropriationsTo carry out this title, except activities otherwise specified, there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, $50,000,000 for each of fiscal years 2020 through 2023, to remain available until expended.
					.
 (e)Drug-Free Communities ProgramSection 1024 of the Anti-Drug Abuse Act of 1988 (21 U.S.C. 1524) is amended— (1)in the heading, by inserting ; appropriations after Authorization of appropriations; and
 (2)by striking subsection (a) and inserting the following:  (a)In generalTo carry out this chapter, there is authorized to be appropriated to the Office of National Drug Control Policy, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, $150,000,000 for each of fiscal years 2020 through 2023.
						.
 (f)High-Intensity Drug Trafficking Area ProgramSection 707(p) of the Office of National Drug Control Policy Reauthorization Act of 1988 (21 U.S.C. 1706(p)) is amended—
 (1)by redesignating paragraphs (1) through (6) as subparagraphs (A) through (F), respectively, and adjusting the margins accordingly;
 (2)by striking There is authorized and inserting the following:  (1)In generalThere is authorized;
 (3)in paragraph (1), as so designated— (A)in subparagraph (E), as so redesignated, by striking each of; and
 (B)in subparagraph (F), as so redesignated, by striking each of fiscal years 2018 through 2023 and inserting fiscal year 2018; and (4)by adding at the end the following:
					
 (2)AppropriationsTo carry out this section, there is authorized to be appropriated to the Office of National Drug Control Policy, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, $280,000,000 for each of fiscal years 2020 through 2023..
 (g)Drug Court ProgramSection 1001(a)(25)(A) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)(25)(A)) is amended to read as follows:
				
 (25)(A)Except as provided in subparagraph (C), to carry out part EE, there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, $75,000,000 for each of fiscal years 2020 through 2023.
						.
 (h)Drug Court Training and Technical AssistanceSection 705(e)(2) of the Office of National Drug Control Policy Reauthorization Act of 1988 (21 U.S.C. 1704(e)(2)) is amended to read as follows:
				
 (2)Authorization of appropriations; appropriationsTo carry out this subsection, there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, $2,000,000 for each of fiscal years 2020 through 2023.
					.
 (i)Administration of the Office of National Drug Control PolicySection 704(i)(2) of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1703(i)(2)) is amended to read as follows:
				
 (2)Authorization of appropriations; appropriationsTo carry out this subsection, there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, $1,250,000 for each of fiscal years 2020 through 2023.
					.
 (j)Emerging Threats Committee, Plan, and Media CampaignSection 709(g) of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1708(g)) is amended to read as follows:
				
 (g)Authorization of appropriations; appropriationsTo carry out this section, there is authorized to be appropriated to the Office, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, $25,000,000 for each of fiscal years 2020 through 2023.
					.
			5.Bolstering commitments to State grants for substance use disorder treatment and prevention
			(a)State opioid response grants
 (1)In generalTo carry out activities under section 1003 of the 21st Century Cures Act (42 U.S.C. 290ee–3 note) relating to opioids by the State agency responsible for administering the substance abuse prevention and treatment block grant under subpart II of part B of title XIX of the Public Health Service Act (42 U.S.C. 300x–21 et seq.), there is authorized to be appropriated, and there is appropriated, $5,500,000,000 for each of fiscal years 2020 through 2024.
 (2)Flexibility in use of fundsSection 1003(b) of the 21st Century Cures Act (42 U.S.C. 290ee–3 note) is amended by adding at the end the following:
					
 (3)FlexibilityStates and Indian tribes may use amounts provided under grants under this subsection to support substance use disorder treatment care and related services regardless of whether the patient involved has a primary diagnosis of opioid use disorder, so long as the individual has a substance use disorder diagnosis.
 (4)Rule of constructionNothing in this subsection shall be construed to prohibit States from using grant funds under this subsection to allocate amounts to local governments to establish subgrantee awards in such localities.
						.
 (3)Substance abuse prevention and treatment block grantsSection 1935(a) of the Public Health Service Act (42 U.S.C. 300x–35(a)) is amended to read as follows:
					
 (a)AppropriationsTo carry out this subpart, subpart III, and section 505(d), there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, $3,000,000,000 for each of fiscal years 2020 through 2024, and $2,500,000,000 for each of fiscal years 2025 through 2029..
 (b)RequirementsFor the purposes of carrying out activities with amounts appropriated under this section (and the amendment made by this section), the Secretary of Health and Human Services shall ensure that the following requirements are complied with:
 (1)Of the amount appropriated for each fiscal year under subsection (a) (and the amendment made by such subsection), $50,000,000 shall be made available to Indian Tribes or tribal organizations.
 (2)Of such remaining amounts for each such fiscal year, 15 percent shall be made available to the States with the highest mortality rate related to opioid use disorders.
 (3)Of the amount made available for each fiscal year under subsections (a)(1) for State Opioid Response Grants, not more than 2 percent of such amount shall be available for Federal administrative expenses, training, technical assistance, and evaluation.
 (4)Of the amounts not reserved under paragraphs (1) through (3), the Secretary shall make allocations to States, territories, and the District of Columbia according to a formula using national survey results that the Secretary determines are the most objective and reliable measure of drug use and drug-related deaths.
 (5)The formula methodology under paragraph (4) shall be submitted to the Committees on Appropriations of the House of Representatives and the Committee on Appropriations of the Senate not less than 15 days prior to publishing a Funding Opportunity Announcement.
 (6)The prevention and treatment activities funded through grants under this section may include education, treatment (including the provision of medication), behavioral health services for individuals in treatment programs, referral to treatment services, recovery support, and medical screening associated with such treatment.
 (7)Each State, including the District of Columbia, shall receive not less than $4,000,000 under grants under this section.
 (8)In addition to amounts appropriated under this section (and the amendment made by this section), the following amounts shall be available under section 241 of the Public Health Service Act (42 U.S.C. 238j):
 (A)$79,200,000 to carry out subpart II of part B of title XIX of the Public Health Service Act to fund section 1935(b) (42 U.S.C. 300x–35) (relating to technical assistance, national data, data collection and evaluation activities) and the total available under this Act for activities under such section 1935(b) shall not exceed 5 percent of the amounts appropriated for such subpart II of part B of title XIX.
 (B)$2,000,000 to evaluate substance abuse treatment programs. (9)None of the funds provided for under section 1921 of the Public Health Service Act (42 U.S.C. 300x–21) or State Opioid Response Grants under this section shall be subject to section 241 of such Act (42 U.S.C. 238j).
				6.Eliminating insurance barriers to medication-assisted treatment
 (a)Limitation on use of utilization control policies or procedures for medication-Assisted treatmentsSubpart II of part A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–11 et seq.) is amended by adding at the end the following:
				
 2729A.Eliminating barriers to medication-assisted treatmentA group health plan (other than a self-insured plan) or a health insurance issuer offering group or individual health insurance coverage shall not impose any utilization control policies or procedures (as defined by the Secretary), including prior authorization requirements, with respect to medication-assisted treatment covered under the plan or coverage..
			(b)No prior authorization or other utilization restrictions under Medicaid
 (1)ProhibitionSection 1903(i) of the Social Security Act (42 U.S.C. 1396b(i)) is amended by inserting after paragraph (8), the following:
					
 (9)with respect to any amount expended for medical assistance for medication-assisted treatment (as defined in section 1905(ee)) if the State imposes any utilization control policies or procedures (as defined by the Secretary), including any prior authorization requirements, with respect to the provision of such assistance; or.
 (2)Conforming amendmentSection 1905(a)(29) of the Social Security Act (42 U.S.C. 1396d(a)(29)) is amended by inserting and section 1903(i)(9) after subsection (ee). (3)Effective dateThe amendments made by this subsection take effect on October 1, 2019.
				7.Limitations on cost-sharing for opioid overdose reversal medications
 (a)Limitations on cost-SharingSubpart II of part A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–11 et seq.), as amended by section 6, is further amended by adding at the end the following:
				
					2729B.Limitations on cost-sharing for opioid overdose reversal medications
 (a)In generalA group health plan (other than a self-insured plan) or a health insurance issuer offering group or individual health insurance coverage shall not impose any cost-sharing requirement under the plan or coverage with respect to at least one brand or generic version of opioid overdose reversal drug.
 (b)DefinitionIn this section, the term opioid overdose reversal drug means a drug or biological approved by the Food and Drug Administration for— (1)complete or partial reversal of opioid depression, including respiratory depression, induced by opioids; or
 (2)emergency treatment of a known or suspected opioid overdose, as manifested by respiratory or central nervous system depression..
			(b)Limitations on cost-Sharing under Medicare part D
 (1)In generalSection 1860D–2(b) of the Social Security Act (42 U.S.C. 1395w–102(b)) is amended— (A)in paragraph (1)(A), by striking The coverage and inserting Subject to paragraph (8), the coverage;
 (B)in paragraph (2)(A), by striking and (D) and inserting and (D) and paragraph (8); (C)in paragraph (3)(A), by striking and (4) and inserting (4), and (8);
 (D)in paragraph (4)(A)(i), by striking The coverage and inserting Subject to paragraph (8), the coverage; and (E)by adding at the end the following new paragraph:
						
							(8)Limitations on cost-sharing for opioid overdose reversal drugs
 (A)In generalFor plan year 2021 and each subsequent plan year, each prescription drug plan and MA–PD plan shall not impose any cost-sharing requirement under the plan with respect to at least one brand or generic version of an opioid overdose reversal drug (as defined in section 2729B of the Public Health Service Act). The requirement under the preceding sentence shall also apply to cost-sharing applicable to subsidy eligible individuals under section 1814D–14.
 (B)Cost-sharingFor purposes of subparagraph (A), the elimination of cost-sharing shall include the following: (i)No application of deductibleThe waiver of the deductible under paragraph (1).
 (ii)No application of coinsuranceThe waiver of coinsurance under paragraph (2). (iii)No application of initial coverage limitThe initial coverage limit under paragraph (3) shall not apply.
 (iv)No cost-sharing above annual out-of-pocket thresholdThe waiver of cost-sharing under paragraph (4). . (2)Conforming amendments to cost-sharing for low-income individualsSection 1860D–14(a) of the Social Security Act (42 U.S.C. 1395w–114(a)) is amended—
 (A)in paragraph (1), in the matter preceding subparagraph (A), by striking In the case and inserting Subject to section 1860D–2(b)(8), in the case; and (B)in paragraph (2), in the matter preceding subparagraph (A), by striking In the case and inserting Subject to section 1860D–2(b)(8), in the case.
					8.Targeting health workforce loan repayment assistance to hardest-hit States
 (a)Loan repayment program for substance use disorder treatment workforceSection 781(j) of the Public Health Service Act (42 U.S.C. 295h(j)) is amended to read as follows:  (j)Appropriations (1)In generalTo carry out this section (other than paragraph (2)), there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, $25,000,000 for each of fiscal years 2020 through 2023.
						(2)States with highest drug overdose death rates
 (A)In generalTo carry out the program under this section with respect to individuals who agree to provide obligated service in States described in subparagraph (B), there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, $25,000,000 for each of fiscal years 2020 through 2024.
 (B)States describedA State described in this subparagraph is a State that is in the top quintile of all States in terms of the highest mean drug overdose death rate per 100,000 residents for the 3-year period immediately preceding the year for which the determination is being made, as determined by the Secretary.
 (C)Application of sectionExcept as provided in this paragraph, the requirements of this section otherwise applicable to individuals under this section shall apply to individuals receiving assistance under this paragraph..
 (b)Training demonstration programSection 760(g) of the Public Health Service Act (42 U.S.C. 294k(g)) is amended to read as follows:  (g)Appropriations (1)In generalTo carry out this section (other than paragraph (2)), there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, $10,000,000 for each of fiscal years 2020 through 2024.
						(2)States with highest drug overdose death rates
 (A)In generalTo carry out the program under this section with respect to grantees located in States described in subparagraph (B), there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, $20,000,000 for each of fiscal years 2020 through 2024.
 (B)States describedA State described in this subparagraph is a State that is in the top quintile of all States in terms of the highest mean drug overdose death rate per 100,000 residents for the 3-year period immediately preceding the year for which the determination is being made, as determined by the Secretary.
 (C)Application of sectionExcept as provided in this paragraph, the requirements of this section otherwise applicable to grantees under this section shall apply to grantees receiving assistance under this paragraph..
			9.Medicaid payments for behavioral health and mental health providers
			(a)In general
 (1)Fee-for-serviceSection 1902 of the Social Security Act (42 U.S.C. 1396a) is amended— (A)in subsection (a)(13)—
 (i)by striking and at the end of subparagraph (B); (ii)by adding and at the end of subparagraph (C); and
 (iii)by adding at the end the following new subparagraph:  (D)payment for mental health and behavioral health services (as defined in subsection (qq)(1)) furnished on or after October 1, 2019, and before October 1, 2024, by a physician or applicable professional (as defined in subsection (qq)(2)) at a rate not less than 100 percent of the payment rate that applies to such services and physician or applicable professional under part B of title XVIII (or, if greater, the payment rate that would be applicable under such part if the conversion factor under section 1848(d) for the year involved were the conversion factor under such section for 2019, and, if such services are not covered under such part, the reasonable and customary rate the Secretary determines would apply to such services and physician or applicable professional);; and
 (B)by adding at the end the following new subsection:  (qq)Mental health and behavioral health servicesFor purposes of subsection (a)(13)(D):
								(1)Mental health and behavioral health services
 (A)In generalThe term mental health and behavioral health services means the following services, when provided to a patient with a diagnosis of substance use disorder (as defined in subparagraph (B)) as a part of the management or treatment of the patient’s substance use disorder (as determined in accordance with regulations promulgated by the Secretary under subparagraph (C)):
 (i)Evaluation and management services that are procedure codes (for services covered under title XVIII) for services in the category designated Evaluation and Management in the Healthcare Common Procedure Coding System (established by the Secretary under section 1848(c)(5) as of December 31, 2018, and as subsequently modified).
 (ii)Counseling services, as defined by the Secretary. (iii)Payment codes established by the Secretary for opioid use disorder treatment services under section 1866F.
 (iv)Any other services the Secretary determines are necessary for the management or treatment of a patient with a diagnosis of substance use disorder.
 (B)Patient with a diagnosis of substance use disorderFor purposes of subparagraph (A), the term patient with a diagnosis of substance use disorder means an individual who has been diagnosed with 1 or more diagnosis codes within the code set entitled the Mental health and behavioral disorders due to psychoactive substance use under the 10th revision of the International Statistical Classification of Diseases and Related Health Problems.
 (C)RegulationsNot later than 90 days after the enactment of this subsection, the Secretary shall promulgate regulations regarding when services are sufficiently related to part of the management or treatment of a patient’s substance use disorder.
 (2)Applicable professionalThe term applicable professional means— (A)a clinical psychologist (as defined for purposes of section 1861(ii));
 (B)a clinical social worker (as defined in section 1861(hh)(1)); (C)a medical professional approved to furnish medication-assisted treatment under section 303(g)(2) of the Controlled Substances Act; or
 (D)a medical professional that is authorized under the State plan to furnish mental and behavioral health services (as defined in paragraph (1))..
 (2)Managed careSection 1932(f) of such Act (42 U.S.C. 1396u–2(f)) is amended— (A)in the subsection heading, by inserting and mental health and behavioral health services after care services; and
 (B)by inserting before the period at the end the following: , and, in the case of mental health and behavioral health services described in section 1902(a)(13)(D), consistent with the minimum payment rates specified in such section (regardless of the manner in which such payments are made, including in the form of capitation or partial capitation).
					(b)Increased FMAP for additional costs
 (1)In generalSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended by adding at the end the following new subsection:
					
 (ff)Increased FMAP for additional expenditures for mental health and behavioral health servicesNotwithstanding subsection (b), with respect to the portion of the amounts expended for medical assistance for services described in section 1902(a)(13)(D) furnished on or after October 1, 2019, and before October 1, 2024, that is attributable to the amount by which the minimum payment rate required under such section (or, by application, section 1932(f)) exceeds the payment rate applicable to such services under the State plan or a waiver of such plan as of July 1, 2019, the Federal medical assistance percentage for a State shall be equal to 100 percent. The preceding sentence shall not be construed as prohibiting the payment of Federal financial participation based on the Federal medical assistance percentage for the portion of the amounts expended for medical assistance for such services that is attributable to the amount (if any) by which the payment rate applicable to such services under the State plan or waiver exceeds such minimum payment rate..
 (2)Disregard of limits on payments to territoriesSection 1108(g)(4) of the Social Security Act (42 U.S.C. 1308(g)(4)) is amended— (A)by striking With respect to fiscal years beginning with fiscal year 2009, and inserting the following:
						
 (A)In generalWith respect to fiscal years beginning with fiscal year 2009,; and (B)by adding at the end the following:
						
 (B)Other expendituresThe amounts received by a commonwealth or territory for a calendar quarter of a fiscal year that are attributable to the application of section 1905(ff), shall not be taken into account in applying subsection (f) (as increased in accordance with paragraphs (1), (2), (3), and (5) of this subsection) to such commonwealth or territory for such fiscal year..
					10.Extension of Medicaid delivery system reform and incentive payment waivers
 (a)Extension of waiversIn the case of a Medicaid section 1115 waiver described in subsection (b), not later than 60 days after the date of enactment of this Act, the Secretary of Health and Human Services shall—
 (1)extend the termination date for the waiver to December 31, 2025 (or such earlier date as the State conducting the waiver may elect);
 (2)apply the same annual dollar allotment for the period for which the waiver is extended under paragraph (1) as the annual dollar allotment that applied to the waiver period in effect on the date of enactment of this Act; and
 (3)allow any State with such a waiver to use funds provided during the period for which the waiver is extended under paragraph (1) to support the training of direct service workers that provide home and community-based services.
 (b)Medicaid section 1115 waiver describedThe Medicaid section 1115 waiver described in this subsection is a waiver approved under section 1115 of the Social Security Act (42 U.S.C. 1315) relating to delivery system reform incentive payments that—
 (1)as of the date of enactment of this Act, is to terminate on or before December 31, 2020; (2)is in effect on the date of enactment of this Act; and
 (3)was approved for any State that ranks in the top quintile of all States in terms of the highest mean drug overdose death rate per 100,000 residents for the most recent 3-year period preceding the date of enactment of this Act for which data is available.
				11.Separate ambulatory payment classifications (APC) codes under the Medicare hospital outpatient
			 department prospective payment system
			 and the Medicare ambulatory surgical center payment system for surgeries
			 utilizing  non-opioid pain management drugs
 (a)Hospital outpatient department prospective payment systemSection 1833(t) of the Social Security Act (42 U.S.C. 1395l(t)) is amended— (1)in paragraph (2)(A), by striking the Secretary and inserting subject to paragraph (23), the Secretary; and
 (2)by adding at the end the following new paragraph:  (23)Separate APCs for surgeries using non-opioid pain management drugs (A)In generalIn the case of covered OPD services furnished on or after January 1, 2021, the classification system developed under paragraph (2)(A) shall provide for separate ambulatory payment classification codes for—
 (i)surgeries that utilize non-opioid drugs, including such drugs delivered using an external infusion pump and the delivery mechanisms necessary for the delivery of such drugs, to treat pain after the surgery; and
 (ii)surgeries that utilize opioid drugs to treat pain after the surgery.
 (B)ApplicationFor purposes of this paragraph, the Secretary shall— (i)treat any drug with a Food and Drug Administration indication for pain management during and after surgery that is also non-opioid as a non-opioid drug; and
 (ii)establish a clear definition for non-opioid pain management drugs that do not have a Food and Drug Administration indication for pain management during or after the surgery..
 (b)Ambulatory surgical center payment systemSection 1833(i)(2)(D) of the Social Security Act (42 U.S.C. 1395l(i)(2)(D)) is amended— (1)by aligning the margins of clause (v) with the margins of clause (iv);
 (2)by redesignating clause (vi) as clause (vii); and (3)by inserting after clause (v) the following new clause:
					
 (vi)In the case of surgical services furnished on or after January 1, 2021, the payment system described in clause (i) shall provide for separate ambulatory payment classification codes for—
 (I)consistent with subsection (t)(23), surgeries that utilize non-opioid drugs, including such drugs delivered using an external infusion pump and the delivery mechanisms necessary for the delivery of such drugs, to treat pain after the surgery; and
 (II)surgeries that utilize opioid drugs to treat pain after the surgery..
 12.Adverse childhood experiences response team grant programTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.) is amended by adding at the end the following:
			
				OOAdverse childhood experiences response team grant program
					3051.Grants for adverse childhood experiences response teams
 (a)Grants authorizedFrom amounts made available to carry out this section, the Attorney General, in coordination with the Secretary of Health and Human Services, shall make grants to States, units of local government, Indian Tribes, and neighborhood or community-based organizations to address adverse childhood experiences associated with exposure to trauma.
 (b)Use of fundsAmounts received under a grant under this section may be used to establish an adverse childhood experiences response team, including by—
 (1)establishing protocols to follow when encountering a child or youth exposed to trauma to facilitate access to services;
 (2)developing referral partnership agreements with behavioral health providers, substance treatment facilities, and recovery services for family members of children exposed to trauma;
 (3)integrating law enforcement, mental health, and crisis services to respond to situations where children have been exposed to trauma;
 (4)implementing comprehensive, evidence-based programs and practices to support children exposed to trauma;
 (5)identifying barriers for children to access trauma-informed care in their communities; (6)providing training in trauma-informed care to emergency response providers, victim service providers, child protective service professionals, educational institutions, and other community partners; and
 (7)supporting cross-system planning and collaboration among officers and employees who work in law enforcement, court systems, child welfare services, correctional reentry programs, emergency medical services, health care services, public health, and substance abuse treatment and recovery support.
 (c)ApplicationA State, unit of local government, Indian Tribe, or neighborhood or community-based organization desiring a grant under this section shall submit to the Attorney General an application in such form, and containing such information, as the Attorney General may reasonably require.
 (d)FundingTo carry out this section, there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, $20,000,000 for each of fiscal years 2020 through 2023..
 13.Expanding drug free communities support grantsSection 1032 of the Anti-Drug Abuse Act of 1988 (21 U.S.C. 1532) is amended— (1)in subsection (b)—
 (A)in paragraph (3)— (i)in subparagraph (A), by striking subparagraph (F) and inserting subparagraph (H);
 (ii)by redesignating subparagraphs (D), (E), and (F) as subparagraphs (F), (G), and (H), respectively; (iii)by inserting after subparagraph (C) the following:
						
 (D)Subsequent additional grantsSubject to subparagraph (H), the Administrator may award a subsequent additional grant to a grant recipient under subparagraph (A), for each fiscal year during the 4-fiscal-year period following the fiscal year for which the initial additional grant under subparagraph (A) is awarded, in an amount not to exceed the amount of non-Federal funds, including in-kind contributions, raised by the grant recipient for the fiscal year for which the subsequent additional grant is awarded.
 (E)Renewal grantsSubject to subparagraph (H), the Administrator may award a renewal grant to a grant recipient under subparagraph (D), for the first fiscal year following the 4-fiscal-year period for which the subsequent additional grant under subparagraph (D) is awarded, in an amount not to exceed the amount of non-Federal funds, including in-kind contributions, raised by the grant recipient for the fiscal year for which the renewal grant is awarded.; and
 (iv)in subparagraph (F), as so redesignated— (I)in the subparagraph heading, by striking renewal and inserting subsequent renewal; and
 (II)in the matter preceding clause (i)— (aa)by striking subparagraph (F) and inserting subparagraph (H);
 (bb)by striking renewal grant to a grant recipient under this paragraph and inserting subsequent renewal grant to a grant recipient under subparagraph (E); and (cc)by striking initial additional grant under subparagraph (A) and inserting renewal grant under subparagraph (E); and
 (B)in paragraph (4), by striking (3)(E) and inserting (3)(G); (2)in subsection (d)—
 (A)by striking In awarding and inserting the following:  (1)Priority for economically disadvantaged areasIn awarding; and
 (B)by adding at the end the following:  (2)Priority for states demonstrating high mortality rates relating to opioid use disorder (A)Grants to more than 1 eligible coalition representing a communityIn awarding grants under subsection (b)(1)(B)(ii), the Administrator shall give priority to eligible coalitions that serve 1 or more communities in a State that has a high mortality rate relating to opioid use disorder.
 (B)Subsequent additional grantsIn awarding subsequent additional grants under subsection (b)(3)(D), the Administrator shall give priority to an eligible coalition that serves 1 or more communities in a State that has a high mortality rate relating to opioid use disorder.; and
 (3)by adding at the end the following:  (e)Limitation on subsequent renewal grantsA recipient of a subsequent renewal grant awarded under subsection (b)(3)(F) may not be awarded any further grant under this section..
 14.Support for law enforcement mental health and wellnessThere is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, $10,000,000 for each of fiscal years 2020 through 2023 for grants under section 1701(b)(23) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381(b)(23)) to establish peer mentoring mental health and wellness pilot programs within State, tribal, and local law enforcement agencies.
